Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an apparatus and processor-implemented method of compressing weights of a neural network, the method comprising inter alia: compressing a weight set including the weights of the neural network; determining modified weight sets by changing at least one of the weights; calculating compression efficiency values for the determined modified weight sets based on a result of compressing the weight set and results of compressing the determined modified weight sets; determining a target weight of the weights satisfying a compression efficiency condition based on the calculated compression efficiency values; and determining a final compression result by compressing the weights based on a result of replacing the determined target weight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang et al (US 2021/0407146) teach an apparatus and method for a multi-rate neural image compression wherein a processor encodes an input image to obtain an encoded representation using a prior set of weights of a first plurality of neural networks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845